Citation Nr: 0706586	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-25 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for right foot 
condition.

6.  Entitlement to service connection for genitourinary 
condition.

7.  Entitlement to service connection for a left ankle 
condition.

8.  Entitlement to service connection for periods of 
confusion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975 and from March 1976 to March 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought.   

Although on his substantive appeal filed in July 2004 the 
veteran had requested a hearing, he subsequently withdrew 
that request as documented in an August 2004 report of 
contact.  His representative confirmed withdrawal of the 
hearing request in its September 2004 Statement of an 
Accredited Representative.

The issues for service connection for a right foot and right 
knee condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
service or within any presumptive period, and a preponderance 
of the competent evidence of record is against concluding 
that such disorder was caused or aggravated by service. 

2.  The claims file does not include a current medical 
diagnosis of headaches.  

3.  A head injury was not demonstrated during the veteran's 
service, and the claims file does not include a current 
medical diagnosis of residuals of a head injury.

4.  A genitourinary disorder was not demonstrated during the 
veteran's service, and the claims file does not include a 
current medical diagnosis of such a condition. 

5.  A preponderance of the competent evidence of record is 
against concluding that a left ankle condition was caused or 
aggravated by service. 

6.  A confusion disorder was not demonstrated during the 
veteran's service, and the claims file does not include a 
current medical diagnosis of a confusion disorder.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Chronic headaches were not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1133, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006). 

3.  Residuals of a head injury were not incurred or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1133, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006). 

4.  A genitourinary condition was not incurred or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1133, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006). 

5.  A chronic left ankle condition was not incurred or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1133, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

6.  Periods of confusion were not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1133, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that on several 
occasions, the veteran was provided with information 
regarding VCAA, including in April 2003 and January 2005.  In 
correspondence received from the veteran in November 2004, he 
indicated that he had nothing further to submit.

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claims for service connection, 
no disability rating or effective date is being assigned; 
there is accordingly no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006). 

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service and certain 
chronic diseases, including hypertension, become manifest to 
a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006). 

Factual Background

The veteran's DD Form 214 reflects that the veteran ha 
overseas service in Germany during the Vietnam Conflict.  He 
is not shown to have served in Vietnam.

Service medical records for both of the veteran's periods of 
service are silent as to complaints, findings, treatment or 
diagnoses relating to hypertension.  The veteran's blood 
pressure readings throughout service were not reported to be 
elevated.  There is no documentation of a head injury in 
service.  In fact, in August 1978, the veteran denied any 
history of a head injury.  Service medical records do not 
reveal any complaints of, or treatment for  confusion or a 
genitourinary condition.  

Regarding headaches, the service medical records note 
complaints of headaches in October 1973, February 1975, 
February 1977, February 1978, August 1978, usually associated 
with sinus or acute respiratory problems.  At the time he was 
seen in October 1973, the veteran related that he had 
experienced headaches all his life. 

The veteran had complaints of left ankle pain in February 
1979.  He was given a profile for fallen arches in April 1979 
for the period until May 1979.  An inversion injury to the 
left ankle was assessed in May 1979.  X-rays films on May 8, 
1979 were interpreted as negative.  He was given a profile 
for the left ankle sprain that continued until June 1979.  

The veteran's report of medical history completed in February 
1980 was negative for pertinent complaints or findings as to 
any of the claimed disorders, and his blood pressure was 
reported as 120/80 at that time.  Except as reported above, 
service medical records are otherwise silent as to 
complaints, findings, treatment or diagnoses relating to the 
claimed disorders.  

Associated with the claims folder are office notes from 
Eastern Carolina Internal Medicine, P.A., dated from January 
2001 to .  In January 2001, the veteran was diagnosed with 
hypertension and placed on antihypertensive medication.    
Musculoskeletal examination of September 2001 reported good 
range of motion of the upper and lower extremities and no 
abnormalities were reported.  In July 2002, he was seen for 
left ankle pain of lengthy duration.  He related that he had 
been wearing the same tennis shoes for two years.  X-ray 
films of the ankle were negative for arthritis or fracture.  
The assessment was chronic left ankle sprain and improper 
foot wear.  

VA outpatient treatment records dated in September 2002 noted 
complaints of pain in both lower legs.  He complained of pain 
in his knees and feet during a November 2002 visit, but no 
pertinent findings were reported.  

The veteran's claim for service connection for the disorders 
listed on the title page was received in March 2003. 
A June 2003 mental examination by a psychiatrist noted that 
the veteran was oriented to person, place, purpose and time.  
Although impaired concentration was noted, he was assessed 
with normal insight and judgment and normal memory and 
abstraction.  The diagnosis was major depression with 
moderate anxiety.  A confusion disorder was not identified by 
the examiner.

The veteran underwent a VA fee-basis physical examination in 
February 2004 for the left ankle.  The examiner reviewed the 
service medical records, and he also conducted a physical 
examination.  The examiner commented that the range of motion 
was feigned to a large extent and that the veteran reacted in 
an exaggerated manner.  The examiner concluded that the 
current left ankle condition was not as likely as not related 
to the ankle sprain condition in service.  He additionally 
noted that there was no evidence of continuity of 
symptomatology since service and that the current condition 
manifested in 2002.  

At a mental health examination of February 2004, the veteran 
reported being exposed to a lot of death in the Vietnam War, 
but his service personnel records support service in Germany, 
and not in Vietnam.  

An April 2004 clinic visit was negative for any complaints or 
findings related to any of the claimed conditions.

Analysis

In this case, evidence does not establish the existence of 
hypertension, genitourinary disorder, a head injury or 
confusion disability in service.  

Although there is a current diagnosis of hypertension this 
was first manifested in 2001, more than 20 years after 
service.  There is no medical opinion linking hypertension to 
service, nor do the service medical records indicate that the 
veteran suffered from hypertension in service.  As such, it 
is not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Accordingly, the claim for 
entitlement to service connection for hypertension must be 
denied.  

The Board also observes that clinical medical records for the 
period from January 2001 are rather extensive and document a 
wide variety of ailments and complaints.  Even so, the Board 
observes that while there were headache references in service 
medical records, the post service clinical record is entirely 
silent as to any complaints or findings of headaches.  
Moreover, there are no complaints or findings relating to the 
claimed disability characterized as residuals of a head 
injury or confusion.  

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the preponderance of the evidence is against the 
existence of the claimed headache, residuals of a head injury 
or confusion disorders.  Accordingly, in the absence of 
diagnosed disorders in these regards, these claims must also 
be denied.  See Rabideau, supra; see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).

Although the veteran claims that his left ankle disorder 
began in service when he sustained a left ankle sprain, the 
Board notes that the veteran's opinion as to medical matters, 
no matter how sincere, is without probative value because he, 
as a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, the February 2004 medical opinion 
refutes an association between that disorder and service.  
The latter evidence is probative since it was authored by a 
physician.  In consideration of the foregoing, the 
preponderance of the evidence is against the claim for a left 
ankle condition. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call"). 


ORDER

Service connection for hypertension is denied.  

Service connection for headaches is denied.  

Service connection for residuals of a head injury is denied.  

Service connection for genitourinary condition is denied.  

Service connection for left ankle condition is denied.  

Service connection for periods of confusion is denied.  


REMAND

Notice in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) should be provided to the veteran with 
respect to the remaining claims on appeal.

The veteran reported complaints of a right knee injury in 
December 1978 after playing basketball.  Impression was soft 
tissue injury.  

A physical examination afforded in December 1975, which was 
after the veteran's first period of service and prior to his 
second period of service, diagnosed  the veteran with pes 
planus.  He reported right foot complaints in February 1977, 
and, in November 1977, he was assessed with athlete's foot of 
the right foot  He was again assessed with mild athlete's 
foot of the right foot in February 1978.  He reported 
complaints of pain in his right foot in April and June 1978.  
The Board also observes that he reported problems with his 
feet in April 1979 and he was provided arch supports.  

During the pendency of this appeal the veteran reported 
complaints of pain in his knees and feet.  See e.g. 
outpatient treatment records from September and November 
2002.  Although these post-service records, alone, are 
inadequate to establish the presence of a chronic disability, 
they do provide sufficient evidence to trigger an 
examination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  Thus, the veteran should be afforded an examination 
to determine whether he currently has residuals of a right 
knee and right ankle condition first manifested in service.   

Furthermore, regulations provide that it is essential to make 
an initial distinction between flatfoot as a congenital or as 
an acquired condition.  The congenital condition, with 
depression of the arch, but no evidence of abnormal 
callosities, areas of pressure, strain or demonstrable 
tenderness, is a congenital abnormality which is not 
compensable or pensionable.  38 C.F.R. § 4.57.  If flatfeet 
are identified on the current examination, the Board is of 
the opinion that a medical opinion would be helpful in this 
case to ascertain whether the veteran has a flatfoot 
condition that is a congenital or an acquired condition.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information concerning a 
disability rating and an effective date 
for the award of benefits.  The letter 
should ask the veteran to identify any 
outstanding and recent treatment records 
or any other relevant records held by any 
Federal department concerning his 
disabilities.

2.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for right knee 
and/or right foot disorders since 2003.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. .

3.  The veteran should be afforded a VA 
orthopedic examination by a physician 
to ascertain the current status of the 
right knee and right foot.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made 
available to the physician for review 
of the case.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.  The physician is requested 
to offer an opinion, without resort to 
speculation, as to whether it is as 
likely as not that any then existing 
right knee condition is etiologically 
related to the veteran's service.  
Regarding the right foot, attention is 
invited to the December 1975 
examination in which pes planus was 
diagnosed.  If pes planus is currently 
diagnosed, the examiner is requested to 
opine as to whether that condition is 
an acquired or congenital condition.  
If the condition is congenital, the 
examiner is further requested to opine 
as to whether or not the record 
demonstrates that there was 
superimposed disease or injury during 
the veteran's service and, if so, the 
examiner is requested to identify such 
disease or injury without resort to 
speculation.  Should the examiner 
determine that the condition is 
acquired, he/she is requested to opine 
as to whether there was an increase in 
disability during service or that any 
increase in disability was due to the 
natural progress of the preexisting 
condition.  

A complete rationale for all opinions 
expressed must be provided.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims.  If the veteran 
fails to report to any scheduled 
examination(s), the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claims in light of all 
pertinent evidence and legal authority.

5.  If the benefits sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


